Labauve, J.
The plaintiff claims of the defendant the sum of one thousand dollars, on a note of the defendant, dated February 18th, 1862, payable sixty days from date.
The defence is, in substance, that the promissory note sued upon was made and delivered by defendant to the plaintiff, in consideration of work and labor done and performed by said plaintiff and said defendant, for and on account of sails and other canvas, made and delivered to the Confederate Government, which was then in open rebellion against the authority of the United States; and that the consideration was illegal.
The District Court gave judgment in favor of defendant, and plaintiff took this appeal.
The note sued upon reads as follows :
“$1,000. New Orleans, February 18th, 1862. Sixty days after date I promise to pay to the order of myself, one thousand dollars, value received, with eight per cent, interest, from date.
(Signed) John OohigiiEvich. ”
■ Endorsed: John Ochigeevich, Eeden $4 Ochigeevich.
The following receipt of the plaintiff adduced in evidence by defendant:
“Received, New Orleans, February 18th, 1862, from J. Ochiglevich, his two notes, endorsed by his wife, for sum of one thousand dollars each, payable in thirty and sixty days from date, for value received.
(Signed) P. McGuigin.”
The defendant admits the execution of the note, and the only defence made by him in his answer is as stated above; and it is incumbent on him to show clearly, and not probably, that the consideration of the note sued upon was, as stated in the answer, for work and labor done and performed by said plaintiff and said defendant for and on account of sails and other canvas made and delivered to the Confederate Government,' who was then in open rebellion against the authority of the United States.
The testimony shows that the defendant and plaintiff were working, in the commencement of the year 1862, making sails, canvas, etc., for the gunboats then building for the Confederate Government.
*96The defendant has produced in evidence many receipts of the plaintiff, all dated in January, February or March, 1862, for different sums, some for work and materials delivered, some on account, some in advance of canvas and labor to be done.
All these receipts have no connection with and no reference to the note sued upon; the parol evidence makes no allusion to it. Must we presume, because plaintiff was working for the defendant in making sails and other canvas for the Confederate Government, that the note sued upon had no other consideration than that? There is nothing on the face of the note, or of the receipt for it, showing that it was given for anything connected with labor, or with the Confederate Government; both the note and receipt say for value received.
We are of opinion that the defendant has failed to prove the illegal consideration as by himself alleged in his answer.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be annulled and avoided; and it is further ordered, adjudged and decreed, that the defendant pay to the plaintiff the sum of one thousand dollars, with interest at eight per cent, per annum from the 18th February, 1862, till paid, and costs of suit in both Courts.